Title: To George Washington from Jonathan Trumbull, Sr., 24 February 1783
From: Trumbull, Jonathan, Sr.
To: Washington, George


                        
                            Sir
                            Lebanon 24th February 1783.
                        
                        Lt Colo. Canfield’s Regiment at Stamford was raised to serve untill first of April next, he hath lately been
                            instructed to remove and form our lines near Byram river.
                        I am desired by our Assembly to apply to your Excellency, and request some of your Troops to be sent down to
                            supply the place of that regiment at the expiration of its time, in part at least. I have mentioned the matter to your
                            Secretary who will inform my wish on the Subject; if any assistance can conveniently be afforded by you, it will be very
                            acceptable. I have the honor to be with great Esteem and Consideration Your Excellency’s very Obedient hble Servant
                        
                            Jonth; Trumbull
                        
                    